Case 2:17-cv-08525-JAK-JPR Document 131 Filed 04/02/20 Page 1 of 6 Page ID #:7313



 1    Amy P. Lally, SBN 198555                           Jacquelyn Fradette (pro hac vice)
      alally@sidley.com                                  jfradette@sidley.com
 2    SIDLEY AUSTIN LLP                                  SIDLEY AUSTIN LLP
 3    1999 Avenue of the Stars 17th Floor                1501 K Street, NW
      Los Angeles CA 90067
 4    Telephone: (310) 595-9500                          Washington, DC 20005
      Fax: (310) 595-9501                                Telephone: (202) 736-8000
 5                                                       Fax: (202) 736-8711
      Jonathan F. Cohn (pro hac vice)
 6    jfcohn@sidley.com                                  Morgan Branch (pro hac vice)
 7    Joshua J. Fougere (pro hac vice)                   mbranch@sidley.com
      jfougere@sidley.com                                SIDLEY AUSTIN LLP
 8    SIDLEY AUSTIN LLP                                  One South Dearborn
 9    1501 K Street, NW                                  Chicago, IL 60603
      Washington, DC 20005                               Telephone: (312) 853-7000
10    Telephone: (202) 736-8000                          Fax: (312) 853-7036
11    Fax: (202) 736-8711
12    Attorneys for Defendants
13
      Bayer Healthcare LLC and Bayer Corporation

14
                           UNITED STATES DISTRICT COURT
15
                         CENTRAL DISTRICT OF CALIFORNIA
16    CAMILLE CABRERA, individually and )             Case No. 2:17-cv-08525-JAK-JPRx
17    on behalf of all others similarly situated, )
                                                  )   CLASS ACTION
18
                   Plaintiff,                     )
19                                                )   BAYER’S APPLICATION TO
            v.                                    )   FILE UNDER SEAL PORTIONS
20
                                                  )   OF PLAINTIFF’S REPLY IN
21    BAYER HEALTHCARE LLC and                    )   SUPPORT OF MOTION FOR
      BAYER CORPORATION,                          )   CLASS CERTIFICATION AND
22
                                                  )   CERTAIN ATTACHED EXHIBITS
23                 Defendants.                    )
                                                  )   Date: April 20, 2020
24
                                                  )   Time: 8:30 A.M.
25                                                )   Place: Courtroom 10B
                                                  )
26
                                                  )   Assigned to: Hon. John A. Kronstadt
27                                                )
                                                  )
28

        BAYER’S APPLICATION TO FILE UNDER SEAL PORTIONS OF PLAINTIFF’S REPLY IN SUPPORT OF
                 MOTION FOR CLASS CERTIFICATION AND CERTAIN ATTACHED EXHIBITS
Case 2:17-cv-08525-JAK-JPR Document 131 Filed 04/02/20 Page 2 of 6 Page ID #:7314



 1      Pursuant to Civil Local Rules 5.2 and 79-5, the Stipulated Protective Order
 2   (“Protective Order”) entered in this case on April 2, 2018 (Dkt. No. 40), and Federal
 3   Rule of Civil Procedure 26(c), Bayer Healthcare LLC and Bayer Corporation
 4   (“Bayer”) submit this Application to File Under Seal portions of Plaintiff’s Reply in
 5   Support of Motion for Class Certification (“Reply”) (Dkt. No. 130-1) and portions of
 6   certain exhibits attached thereto (Dkt No. 130-2 and Dkt. No. 130-3). This application
 7   is accompanied by a proposed order.
 8      I.      INTRODUCTION
 9           As discussed in Bayer’s previously filed and granted Applications to file
10   document under seal (Dkt. 102 and Dkt. 107), Bayer, like other litigants is obliged to
11   share documents in discovery, has a substantial interest in protecting its trade secrets
12   from dissemination to competitors and others that might use such information to
13   Bayer’s detriment. In order to protect such confidential business information and avoid
14   competitive harm, federal law authorizes courts to enter any order which justice
15   requires “to protect a party or person from annoyance, embarrassment, oppression, or
16   undue burden or expense, including” to ensure that, for good cause shown,
17   “confidential research, development, or commercial information not be revealed or be
18   revealed only in a specified way.” Fed. R. Civ. P. 26(c).
19           Plaintiff’s Reply and certain exhibits attached thereto contain confidential,
20   commercially-sensitive information that has been designated “CONFIDENTIAL” or
21   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” pursuant to the
22   Protective Order. This information concerns Bayer’s confidential business strategies,
23   market research, non-public financial information, and other commercially sensitive
24   information. Portions of certain exhibits also contain IRI data that has been designated
25   as HIGHLY CONFIDENTIAL pursuant to an independent, third-party contract.
26   Public disclosure of this information would place Bayer at a significant business
27   disadvantage vis-à-vis competitors, and would create a serious risk of competitive
28
                                               1
       BAYER’S APPLICATION TO FILE UNDER SEAL PORTIONS OF PLAINTIFF’S REPLY IN SUPPORT OF
                MOTION FOR CLASS CERTIFICATION AND CERTAIN ATTACHED EXHIBITS
Case 2:17-cv-08525-JAK-JPR Document 131 Filed 04/02/20 Page 3 of 6 Page ID #:7315



 1   injury. Accordingly, and as set forth below, the exhibits and testimony identified in
 2   the Declaration filed in support of this Application should be sealed.
 3      II.      ARGUMENT
 4            When a party seeks to seal documents filed with a motion that “will affect
 5   whether or not the litigation proceeds,” such as a class certification motion, a party
 6   must show “compelling reasons for sealing the record.” Algarin v. Maybelline, LLC,
 7   No. 12-cv-3000, 2014 WL 690410, at *2 (S.D. Cal. Feb. 21, 2014) (applying the
 8   compelling reasons standard because “[i]n the instant case, it is likely that denial of
 9   class certification will sound the ‘death knell’ of the litigation, as Plaintiffs have only
10   alleged de minimis individual damages [of $10 to $22 dollars]”).
11            “In general, ‘compelling reasons’ . . . exist when such ‘court files might . . .
12   become a vehicle for improper purposes,’ such as the use of records to . . . release
13   trade secrets.” Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.
14   2006) (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). The Ninth
15   Circuit has adopted a broad definition of “trade secrets” for purposes of sealing, stating
16   that “[a] trade secret may consist of any formula, pattern, device or compilation of
17   information which is used in one’s business, and which gives him an opportunity to
18   obtain an advantage over competitors who do not know or use it.” In re Elec. Arts,
19   Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (quoting Restatement of Torts § 757, cmt.
20   b); see also Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972).
21            The protection of confidential business information provides a compelling
22   reason for sealing court records. In re ConAgra Foods, Inc., No. cv-11-5379, 2014
23   WL 12577133, at *4 (C.D. Cal. Dec. 29, 2014) (“Courts routinely find that the risk of
24   competitive harm arising from the public disclosure of internal business documents
25   constitutes a compelling reason that justifies sealing.”). “Where the material includes
26   information about proprietary business operations, a company’s business model or
27   agreements with clients, there are compelling reasons to seal the material because
28   possible infringement of trade secrets outweighs the general public interest in
                                                 2
       BAYER’S APPLICATION TO FILE UNDER SEAL PORTIONS OF PLAINTIFF’S REPLY IN SUPPORT OF
                MOTION FOR CLASS CERTIFICATION AND CERTAIN ATTACHED EXHIBITS
Case 2:17-cv-08525-JAK-JPR Document 131 Filed 04/02/20 Page 4 of 6 Page ID #:7316



 1   understanding the judicial process.” Selling Source, LLC v. Red River Ventures, LLC,
 2   No. 09-cv-1491, 2011 WL 1630338, at *6 (D. Nev. Apr. 29, 2011); see also In re
 3   Adobe Sys. Inc. Sec. Litig., 141 F.R.D. 155, 161–62 (N.D. Cal. 1992) (“Protective
 4   orders and filings under seal are the primary means by which the courts ensure full
 5   disclosure of relevant information, while still preserving the parties’ (and third
 6   parties’) legitimate expectation that confidential business information, proprietary
 7   technology and trade secrets will not be publicly disseminated.”).
 8           Pursuant to these standards, Bayer requests that the Court seal portions of
 9   Plaintiff’s Reply and Exhibits 4 and 7. These documents reference information related
10   to Bayer’s proprietary business operations and trade secrets, the disclosure of which
11   will cause competitive harm to Bayer and to third parties. See, e.g., Algarin, 2014 WL
12   690410, at *3 (finding compelling reasons to seal documents containing “market
13   research, consumer research, advertising data and marketing strategy” as “[p]ublic
14   disclosure of L'Oréal's confidential business material, marketing strategies, product
15   development plans could result in improper use by business competitors seeking to
16   replicate L'Oréal's business practices”); Stanislaus Food Prods. Co. v. USS-POSCO
17   Indus., No. 1:09-cv-00560, 2012 WL 6160468, at *2 (E.D. Cal. Dec. 11, 2012)
18   (finding “good cause to continue protection of the disputed materials” where the
19   documents “detail Defendants’ business and pricing strategies, [including] how
20   Defendants intend to compete in the tin mill market.”). Public disclosure of these
21   portions of the exhibits is likely to cause material harm to Bayer’s business,
22   particularly in a market as competitive as children’s multivitamins. Bayer also
23   supports sealing lines related to IRI data, which constitutes sensitive sales-related
24   information that should be sealed.1 See Algarin, 2014 WL 690410, at *3-4 (granting
25

26
     1
      In addition to the IRI data constituting sensitive, proprietary sales and pricing
     information typically protected from disclosure, see Apple Inc. v. Samsung Elecs.
27   Co., 727 F.3d 1214, 1225 (Fed. Cir. 2013) (holding that detailed product-specific
     financial information, including costs, sales and profits merited sealing as
28   confidential information), Bayer executed an agreement with IRI to treat IRI data
     with the highest level of confidentiality under the Protective Order.
                                                3
         BAYER’S APPLICATION TO FILE UNDER SEAL PORTIONS OF PLAINTIFF’S REPLY IN SUPPORT OF
                  MOTION FOR CLASS CERTIFICATION AND CERTAIN ATTACHED EXHIBITS
Case 2:17-cv-08525-JAK-JPR Document 131 Filed 04/02/20 Page 5 of 6 Page ID #:7317



 1   motion to seal “IRI data” as “public disclosure may result in improper use by
 2   competitors who may circumvent expending their own resources in obtaining the
 3   information”).
 4           Moreover, this is a narrow request: Bayer seeks to seal only those portions of
 5   these documents that reference the confidential information. See, e.g., Stone v.
 6   Advance Am., Cash Advance Ctrs., Inc., No. 08-cv-1549, 2011 WL 662972, at *3
 7   (S.D. Cal. Feb. 11, 2011) (sealing excerpts of deposition testimony “contain[ing] trade
 8   secret information which might become a vehicle for improper purposes in the hands
 9   of business competitors”); Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. C 12-
10   5501, 2014 WL 4805332, at *2 (N.D. Cal. Sept. 25, 2014) (sealing excerpts of
11   deposition testimony and noting that party’s request was “narrowly tailored, as it seeks
12   to redact only sealable information from the exhibits”).
13           Accordingly, Bayer asks the Court to seal portions of the following depositions
14   and reports:
15             • December 6, 2019 Rebuttal Expert Report of J. Michael Dennis, Ph.D.
16                  (Ex. 4) (n.2): discussing Bayer’s internal, confidential consumer research
17                  regarding product recognition of Bayer products on the market in
18                  comparison to other products on the market.
19             • January 10, 2020 deposition of Bruce A. Strombom, Ph.D. (Ex. 7)
20                  (portions of lines 128:16-129:4;2 164:14-22): discussing confidential IRI
21                  financial pricing data labeled HIGHLY CONFIDENTIAL pursuant to an
22                  independent contract with IRI.
23       For the same reasons, Bayer also asks the Court to seal portions of Plaintiff’s Reply
24   (portions of 12:17-21; 23-28; 13:4-5) that discuss or otherwise reference confidential
25   business information.
26

27   2
      This portion of Exhibit 7 has already been filed under seal as Exhibit N to
28   Defendant’s Memorandum of Points and Authorities in Opposition to Plaintiff’s
     Motion for Class Certification. (Dkt. 127-15).
                                                 4
         BAYER’S APPLICATION TO FILE UNDER SEAL PORTIONS OF PLAINTIFF’S REPLY IN SUPPORT OF
                  MOTION FOR CLASS CERTIFICATION AND CERTAIN ATTACHED EXHIBITS
Case 2:17-cv-08525-JAK-JPR Document 131 Filed 04/02/20 Page 6 of 6 Page ID #:7318



 1      III.   CONCLUSION
 2         Because compelling reasons support sealing in this case, Bayer respectfully
 3   requests that—pursuant to the Protective Order—the court seal portions of Plaintiff’s
 4   Reply and Exhibits 4 and 7 attached thereto that discuss or otherwise reference
 5   confidential business information.
 6   Dated: April 2, 2020                  SIDLEY AUSTIN LLP
 7
                                           By: /s/ Amy P. Lally
 8
                                               Amy P. Lally (SBN 198555)
 9                                             alally@sidley.com
                                               1999 Avenue of the Stars 17th Floor
10
                                               Los Angeles, CA 90067
11                                             Telephone: (310) 595-9500
                                               Fax: (310) 595-9501
12

13                                                Jonathan F. Cohn (pro hac vice)
                                                  jfcohn@sidley.com
14
                                                  Joshua J. Fougere (pro hac vice)
15                                                jfougere@sidley.com
                                                  Jacquelyn E. Fradette (pro hac vice)
16
                                                  jfradette@sidley.com
17                                                SIDLEY AUSTIN LLP
                                                  1501 K Street, N.W.
18
                                                  Washington, DC 20005
19                                                Telephone: (202) 736-8000
                                                  Facsimile: (202) 736-8711
20

21                                                Morgan Branch (pro hac vice)
                                                  mbranch@sidley.com
22
                                                  SIDLEY AUSTIN LLP
23                                                One South Dearborn
                                                  Chicago, IL 60603
24
                                                  Telephone: (312) 853-7000
25                                                Facsimile: (312) 853-7036
26
                                                  sl
                                                  Attorneys for Defendants
27                                                Bayer Corporation, and Bayer
28
                                                  Healthcare LLC
                                              5
       BAYER’S APPLICATION TO FILE UNDER SEAL PORTIONS OF PLAINTIFF’S REPLY IN SUPPORT OF
                MOTION FOR CLASS CERTIFICATION AND CERTAIN ATTACHED EXHIBITS
